Citation Nr: 1548251	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease, ischemic heart disease with stents.

2.  Entitlement to an effective date earlier than April 11, 2001 for the grant of service connection for coronary artery disease, ischemic heart disease with stents.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971, including service in the Republic of Vietnam.  Awards included the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for coronary artery disease, ischemic heart disease with stents [hereinafter coronary artery disease] and assigned a 10 percent disability rating, effective November 16, 2001.  The Veteran disagreed with the effective date and initial rating assigned.

In February 2014, the RO issued a statement of the case (SOC), which continued the 10 percent rating for coronary artery disease and assigned an earlier effective date of April 11, 2001 for the grant of service connection for coronary artery disease.  In his March 2014 substantive appeal, the Veteran checked the box to limit his appeal to a particular issue, but did not identify which issue he wanted to appeal.  Thus, both matters are before the Board.  In April 2014 the RO issued a notice of decision, enclosing a February 2014 rating decision, which implemented the award of the earlier effective date of April 11, 2001 for the grant of service connection for coronary artery disease and continued the initial 10 percent disability rating.

The issue of entitlement to service connection for an anterior wall non-Q wave myocardial infarction has been raised by the record in a statement received by VA on March 27, 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an initial rating in excess of 10 percent for coronary artery disease, ischemic heart disease with stents is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claims file includes no statement or communication from the Veteran, or other document, prior to March 5, 2002 that constitutes a claim for service connection for ischemic heart disease or coronary artery disease.

2.  The Veteran's unstable angina, a form of ischemic heart disease, was diagnosed on April 11, 2001; medical records documenting the onset of the Veteran's disability were received by VA on October 25, 2002.


CONCLUSION OF LAW

Entitlement to an effective date prior to April 11, 2001 for the award of service connection for coronary artery disease, ischemic heart disease with stents is denied.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The effective date issue turns on undisputable facts detailed below, and no further VCAA notice or duty to assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II. Analysis

Prior to receiving notification in April 2014 of the February 2014 rating decision that granted an earlier effective date of April 11, 2001 for the grant of service connection for coronary artery disease, the Veteran had perfected a timely appeal regarding the issue of entitlement to an effective date earlier than November 16, 2001 for the award of service connection for coronary artery disease.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).
 
This claim is governed pursuant to the orders of a United States district court.  Nehmer v. U.S. Dep't of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991); 38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. 
§ 3.816(b)(2).  The final rule made clear that the effective dates of awards of ischemic heart disease, including coronary artery disease and unstable angina, under 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.  The Veteran is a Nehmer class member because he is a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  Id.

The effective date of the regulation that added ischemic heart disease, including coronary artery disease and unstable angina, to the list of diseases for which the VA Secretary has determined that there exists an etiological relationship to herbicides exposure (and are, thus, subject to presumptive service connection on the basis of such exposure) is August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).
By way of history, on August 3, 2001 the RO received the Veteran's notice of disagreement with the initial noncompensable rating assigned for malaria and the denial of service connection for hearing loss and tinnitus; his claim had been received on March 17, 2000.  Accompanying his notice of disagreement was a copy of a July 19, 2001 letter from J. Huang, M.D., addressed to J. Arrigo, M.D., describing the Veteran's complaints of hearing loss and tinnitus.  The letter also mentioned the Veteran's "past medical history is significant for gout, hypertension, and coronary artery disease." 

On November 16, 2001 VA received the Veteran's claim of entitlement to service connection for type II diabetes mellitus associated with exposure to herbicides.  In support of his claim, the Veteran submitted an October 2001 VA laboratory report, in which he highlighted the glucose testing results, and a VA treatment record from the same day in which the impression included stable diagnosis non-insulin dependent diabetes mellitus; coronary artery disease with stent placement.

On March 5, 2002 VA received an Authorization and Consent to Release Information (VA Form 21-4142) from the Veteran identifying treatment records dating since April 12, 2001 from Good Samaritan Hospital and Columbia Presbyterian Medical Center pertinent to a heart condition.  A May 2002 rating decision, in pertinent part, deferred the issue of entitlement to service connection for coronary artery disease secondary to type II diabetes mellitus.  After the RO issued a VCAA letter to the Veteran in September 2002 regarding secondary service connection for coronary artery disease and other disorders, the Veteran was afforded a VA heart examination.

Treatment records dated in July 1997 and April 2001 were received from Good Samaritan Hospital on October 25, 2002 and reflect that the Veteran was admitted for inpatient treatment with a diagnosis of unstable angina with anterior ischemia on April 11, 2001.  The discharge diagnosis two days later included unstable angina; single vessel coronary artery disease of the ramus.

In January 2003, the September 2002 VA examiner opined that the Veteran's arteriosclerotic heart disease was not due to the type II diabetes.  A June 2003 rating decision denied entitlement to service connection for a heart disorder.  The Veteran disagreed with the RO's determination; however, a December 2004 rating decision confirmed and continued the previous denial.  

In a March 2011 letter, VA notified the Veteran of a special review being conducted of his claims file pursuant to Nehmer, supra.  The July 2011 rating decision explained that service connection for coronary artery disease, ischemic heart disease with stents was granted effective November 16, 2001 because it was "the date of an opened claim in which a diagnosis of ischemic heart disease was found."  Subsequently, the February 2014 rating decision assigned an earlier effective date of April 11, 2001 for the grant of service connection for coronary artery disease, ischemic heart disease with stents.  The decision detailed that based on the Nehmer mandate, "whatever claim was pending when we first received evidence showing a diagnosed heart condition is considered to also be a claim for a heart condition."  The RO determined that a March 2000 claim was still pending [regarding the issues of the initial rating assigned for malaria and the denial of service connection for hearing loss and tinnitus] when evidence was received in 2002 showing unstable angina diagnosed on April 11, 2001.  The RO concluded that April 11, 2001 was the proper effective date because it was the date entitlement arose and later than the March 2000 date of claim. 

Having considered the evidence of record, the Board finds that entitlement to compensation for coronary artery disease, ischemic heart disease with stents arose on April 11, 2001, based on the medical records received by VA on October 25, 2002.  Considering the date of claim, the claims file reflects that VA received no statement or communication from the Veteran, or other document reflecting a belief in entitlement to VA compensation based on a heart disorder, prior to March 5, 2002, when the Authorization and Consent to Release Information for a heart condition was received.  

While evidence of diagnosed coronary artery disease was received earlier on August 3, 2001, neither Dr. Huang's July 2001 letter incidentally documenting the past medical history of coronary artery disease nor the Veteran's accompanying notice of disagreement regarding unrelated issues may be accepted as an informal claim because the Veteran did not indicate an intent to apply for VA benefits for a heart disorder.  See 38 C.F.R. § 3.155 (in effect prior to March 24, 2015).  Similarly, the July 2001 letter from Dr. Huang may not be accepted as an informal claim for service connected compensation benefits because the evidence of record does not reflect that the Veteran had previously filed a formal claim for compensation for a heart disorder that was disallowed.  See 38 C.F.R. § 3.157(b)(2) (in effect prior to March 24, 2015, defining when evidence from a private physician may be accepted as an informal claim to reopen). 

In summary, because the Authorization and Consent to Release Information for a heart condition received on March 5, 2002 was received later than the April 11, 2001 date of entitlement or disability onset, the proper effective date for the award of service connection for coronary artery disease is March 5, 2002.  The Board acknowledges that the proper effective date for the award of service connection is later than the date assigned by the AOJ, and the Board will not disturb that effective date assigned.  In any event, an effective date prior to April 11, 2001 for service connection for coronary artery disease must be denied.  Nehmer, supra; 38 C.F.R. §§ 3.307, 3.309, 3.816.


ORDER

Entitlement to an effective date earlier than April 11, 2001 for the grant of service connection for coronary artery disease, ischemic heart disease with stents is denied.


REMAND

A review of the claims file reflects that there are outstanding private treatment records pertinent to rating the Veteran's coronary artery disease disability since service connection was established effective April 11, 2001.  The AOJ should request those records and obtain ongoing VA treatment records.  Then, the AOJ should arrange for an additional VA heart examination.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain the following records:

a) Any ongoing treatment records from the Hudson Valley VA Health Care System dated since February 2014;
b) any ongoing treatment records from New York Presbyterian Hospital and Columbia Presbyterian Medical Center dated since November 2001; 
c) any ongoing treatment records from Good Samaritan Hospital dated since May 2001;
d) any ongoing treatment records from R. Roth, M.D., dated since May 2001; 
e) all treatment records from J. Arrigo, M.D., dated since April 2001; and 
f) any other medical records that tend to demonstrate the severity of the Veteran's coronary artery disease since April 2001 to the present.

2.  After any outstanding medical records are obtained and associated with the claims file, the Veteran should be afforded an additional VA heart examination to determine the current severity of his coronary artery disease, ischemic heart disease with stents.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail and associated with the examination report.

3.  Then re-adjudicate the issue of entitlement to an initial rating in excess of 10 percent for coronary artery disease, ischemic heart disease with stents.  If the benefit sought on appeal remains denied, furnish a supplemental statement of the case (SSOC) and afford the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


